PER CURIAM.
Having heard oral argument, considered the briefs, and reviewed the record, we find there was ample evidence adduced to support the trial court’s decision to increase the alimony award in the present case. We reach this position on the ground that it is within the discretion of a trial judge to grant a petition for modification of alimony based upon unusual medical expenses which were not contemplated at the time of entry of the final divorce decree, but which arise thereafter. Clutter v. Clutter, Fla.App.1965, 171 So.2d 544.
Affirmed.
WALDEN, REED and OWEN, JJ., concur.